DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,

the multiple coupling fasteners are arranged in two parallel rows along an interior side of the first section, from claim 9,
the multiple coupling fasteners are arranged in two parallel rows along an interior side of the second section, from claim 10,
at least one exoskeleton structure, from claim 18, and
at least two exoskeleton structures, from claim 19

must each be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2, 5, 9 and 21 are objected to because of the following informalities:
Claim 2 should end with a period.

Claim 9, line 4, “the first section and the second section.  ” should be - - the first section.  - -.
Claim 21 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 15-17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisowaty (US Patent No. 4,174,793).
Regarding claim 1, Wisowaty discloses a coupling element comprising: 
a first section having at least one first coupling fastener and configured such that at least a portion of the first section is positioned between an article of clothing and a user, wherein the article of clothing is worn by the user (see annotated Figs. 1-3); and 
a second section having at least one second coupling fastener and configured such that at least a portion of the second section is positioned between the article of clothing and an accessory, wherein the accessory is configured to be removably coupled to the coupling element (see annotated Figs. 1-3).  
Regarding claim 2, Wisowaty further discloses, comprising: 
a third section configured to be folded over the first section and removably coupled to an exterior side of the first section (see annotated Figs. 1-3).
Regarding claim 3, Wisowaty discloses, wherein at least one of the first section, the second section, and the third section is separated from an adjacent section by a cavity (see annotated Figs. 1-3).  
Regarding claim 4, Wisowaty discloses, wherein the second section is configured to be removably coupled to the accessory (see annotated Figs. 1-3).  
Regarding claim 5, Wisowaty discloses, wherein the second section is configured to be removably coupled to the accessory via at least one loop or at least one grip, 
Regarding claim 11, Wisowaty further discloses, comprising: 
at least one pocket, wherein the at least one pocket is disposed within at least one of the first section and the second section (see annotated Figs. 1-3).  
Regarding claim 12, Wisowaty further discloses, comprising: 
at least one snap fastener, wherein the at least one snap fastener is situated in the third section and configured to removably couple the third section to the exterior side of the first section (see Col. 7, lines 23-28).  
Regarding claim 13, Wisowaty discloses, wherein the coupling element is a pocketbook or a portion of a pocketbook (see annotated Figs. 1-3).  
Regarding claim 15, Wisowaty discloses, wherein the coupling element is configured to attach multiple items to the article of clothing (see annotated Figs. 1-3).  
Regarding claim 16, Wisowaty discloses, wherein the article of clothing is a belt, jacket, pants, footwear, hat, briefcase, handbag, purse, or tote bag (see annotated Figs. 1-3).  
Regarding claim 17, Wisowaty discloses, wherein the coupling element is configured to attach to a phone mount (see annotated Figs. 1-3).  
Regarding claim 20, Wisowaty discloses a coupling element comprising: 
a first section having at least one first coupling fastener (see annotated Figs. 1-3); and 
a second section having at least one second coupling fastener and configured to be removably coupled to an accessory (see annotated Figs. 1-3).  
Regarding claim 21, Wisowaty further discloses, comprising: 
a third section configured to be folded over the first section and removably coupled to an exterior side of the first section (see annotated Figs. 1-3).
Regarding claim 22, Wisowaty discloses a method comprising: 
inserting a first section of a coupling element between an article of clothing and a user, wherein the article of clothing is worn by the user, wherein the first section has at least one first coupling fastener (see annotated Figs. 1-3); and 
attaching a second section of the coupling element to an accessory, wherein the second section has at least one second coupling fastener (see annotated Figs. 1-3).  
Regarding claim 23, Wisowaty further discloses, comprising: 
folding a third section of the coupling element over the first section to removably couple the third section to an exterior side of the first section (see annotated Figs. 1-3).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wisowaty (US Patent No. 4,174,793), in view of Westbrook (US Patent No. 9,833,059).
Regarding claim 6, Wisowaty discloses the claimed invention except for the accessory is removably coupled  via an adhesive.  However Westbrook teaches the accessory (30) is removably coupled  via an adhesive (23) (see Col. 3, lines 6-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adhesive as an alternative in order to secure the accessory to coupling element.
Regarding claim 14, Wisowaty discloses the claimed invention except for the accessory is a clutch bag, a phone case, a multimedia player, an earbud case, a water bottle, or a coin purse.  However Westbrook teaches analogous to a multimedia player such as a cell phone or a wireless control devices (see Col. 3, lines 10-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an accessory such as a cell phone or a  wireless control devices to secured to the coupling element.

Allowable Subject Matter

Claims 7-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    483
    712
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677